            Case 2:19-cr-00235-TJS Document 66 Filed 08/11/21 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               :      CRIMINAL ACTION
                                                       :
       v.                                              :
                                                       :
NIHEEM LEWIS                                           :      NO. 19-235

                                      MEMORANDUM OPINION
Savage, J.                                                                              August 11, 2021

       Moving for a reduction of sentence under the compassionate release statute, 18

U.S.C. § 3582(c)(1)(A), Niheem Lewis, a prisoner at FCI Fort Dix, contends that the

COVID-19 pandemic constitutes an extraordinary and compelling reason warranting a

reduction of his sentence. 1 Lewis claims that he is not a danger to the community and is

unlikely to recidivate, citing his participation in various educational courses, his work for

UNICOR and his clean disciplinary record in prison as evidence of his rehabilitation. 2 The

government argues that the circumstances of the pandemic do not support a reduction in

sentence because Lewis has identified no medical conditions placing him at greater risk

of severe illness or death from COVID-19, and he already contracted COVID-19 and

recovered. 3 The government also argues that Lewis poses a danger to the community

because of the nature and seriousness of his offense. 4

       Lewis pled guilty to 18 counts of making false statements to federal firearms

licensees and one count of possession of a firearm by a convicted felon. 5 His total offense


       1   Def.’s Mot. for Red. in Sent. at 3 (ECF No. 58).

       2   Id. at 2-4.

       3   Govt. Resp. in Opp. to Def.’s Mot. to Red. Sent. at 3, 12-15 (ECF No. 60).
       4   Id. at 16.

       5   Id. at 1.
           Case 2:19-cr-00235-TJS Document 66 Filed 08/11/21 Page 2 of 5




level was 25 and his criminal history was category V. The sentencing guideline range was

100 months to 125 months. He was sentenced to 60 months on each of Counts 1 through

18 concurrently and a consecutive 18 months on Count 19, for a total of 78 months. 6

      Lewis is 38 years old. 7 He has no identified health conditions. He tested positive

for COVID-19 on October 30, 2020 and was deemed recovered on November 13, 2020. 8

He claims that he continues to suffer from “COVID-19 long-haul syndrome,” which causes

lingering shortness of breath, chest pains, fatigue and other COVID-19 related

symptoms. 9 He presents no medical records substantiating these conditions. He was

offered the COVID-19 vaccine produced by Pfizer-BioNTech, but refused it. 10

      Because Lewis has recovered from COVID-19 and presents no serious health

conditions placing him at greater risk of severe illness or death should he contract the

virus again, we find that the circumstances of the pandemic do not constitute an

extraordinary and compelling reason warranting release. Therefore, we shall deny his

motion for a sentence reduction under the compassionate release statute.

                                              Discussion

      A court may reduce a defendant’s sentence, after considering the factors set forth

in 18 U.S.C. § 3553(a), if it first finds that extraordinary and compelling reasons warrant

a reduction and “a reduction is consistent with applicable policy statements issued by the




      6   Id. at 2.

      7   Id. at 3.

      8   Id.
      9   Def.’s July 6, 2021 Ltr. at 2 (ECF No. 64); Def.’s Reply at 2 (ECF No. 63).

      10   Govt. Resp. at 3.

                                                     2
            Case 2:19-cr-00235-TJS Document 66 Filed 08/11/21 Page 3 of 5




Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Before ordering the release of a

prisoner, the court must determine that he is not a danger to the safety of others or the

community. 18 U.S.C. § 3142(g).

       Congress did not define what constitutes an extraordinary and compelling reason,

leaving it to the Sentencing Commission to do so. In its policy statement and commentary

addressing Section 3582(c)(1)(A), the Sentencing Commission set forth three specific

extraordinary and compelling reasons. U.S.S.G. § 1B1.13, cmt. n. 1. Application Notes

1(A) through 1(C) detail qualifying medical, age and family circumstances.

       Making it clear that these were not the only reasons that may be considered

extraordinary and compelling, the Sentencing Commission added an “other reasons”

category that provides that a reduction may be warranted by an “extraordinary and

compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C).” U.S.S.G. § 1B1.13, cmt. n. 1(D). At the same time, it

delegated the Bureau of Prisons Director to define what “other reasons” qualify under

subdivision 1(D). Id.

       We have held in other cases that a court has the authority and responsibility to

determine what is an extraordinary and compelling reason for a sentence reduction under

18 U.S.C. § 3582(c)(1)(A). 11 We have also determined that the COVID-19 virus and its

impact on the prison population in a particular case may warrant relief under Section

3582(c)(1)(A). 12 Thus, we consider Lewis’s motion on the merits.


       11 See U.S. v. Babbitt, 496 F. Supp. 3d 903 (E.D. Pa. 2020); U.S. v. Spencer, No. 15-562, 2021
WL 565388 (E.D. Pa. Feb. 12, 2021); U.S. v. Randall, No. 08-8, 2021 WL 922077 (E.D. Pa. Mar. 11, 2021);
U.S. v. Avery, No. 04-243, 2021 WL 949482 (E.D. Pa. Mar. 12, 2021); U.S. v. Medina, No. 15-554 (E.D.
Pa. Apr. 22, 2021).
       12   See Babbitt, 496 F. Supp. 3d; Spencer, 2021 WL 565388; Medina, No. 15-554.


                                                   3
             Case 2:19-cr-00235-TJS Document 66 Filed 08/11/21 Page 4 of 5




        To determine whether extraordinary and compelling reasons exist in an individual

case, we consider the circumstances of the COVID-19 pandemic, the defendant’s health

conditions, the defendant’s age, the risk of contracting COVID-19 at the defendant’s

facility and whether the defendant has been fully vaccinated. None of these reasons alone

is an extraordinary or compelling reason. Health complications without the risk of COVID-

19 at a particular institution do not warrant release in every case. Similarly, the fact that

a facility may have confirmed cases of COVID-19 does not justify release if the defendant

is not at risk due to age or other medical conditions, or if the defendant is vaccinated.

However, a combination of these circumstances may rise to the level of “extraordinary

and compelling.” Hence, each case must be determined by the facts unique to the

defendant.

        Lewis has identified no health conditions that place him at greater risk of severe

illness or death from COVID-19. He already contracted COVID-19 and recovered. He

claims to suffer lingering effects from his infection, but he has provided no medical

documentation of these symptoms, nor has he explained how this syndrome increases

his risk of severe illness or death should he become re-infected. Moreover, Lewis is

housed at FCI Fort Dix, which has reported no cases among inmates and only one among

staff. 13 Almost 60% of the total inmate population at FCI Fort Dix is fully vaccinated. 14 The

risks posed to Lewis’s health are minimal. Therefore, these circumstances do not present

an extraordinary or compelling reason justifying compassionate release. 15


        13   Federal Bureau of Prisons, “COVID-19 Coronavirus” (updated daily), https://bit.ly/2SOsQpe.

        14   Id.; Federal Bureau of Prisons, “FCI Fort Dix,” https://www.bop.gov/locations/institutions/ftd/.
        15We note that numerous friends and family have submitted letters on Lewis’s behalf supporting
his compassionate release motion. Although these letters provide insight into his rehabilitation in prison and
his support system at home, they do not provide an extraordinary or compelling reason justifying a sentence

                                                        4
           Case 2:19-cr-00235-TJS Document 66 Filed 08/11/21 Page 5 of 5




                                             Conclusion

        The COVID-19 pandemic and the low risk of Lewis contracting COVID-19 at FCI

Fort Dix do not constitute an extraordinary and compelling reason to grant a sentence

reduction. He is not at risk of severe illness or death while continuing to serve his sentence

at FCI Fort Dix. Therefore, we shall deny Lewis’s motion for a sentence reduction under

18 U.S.C. § 3582(c)(1)(A).




reduction. Because we conclude that there is no extraordinary or compelling reason to grant compassionate
release, we do not consider whether Lewis is a danger to the safety of others or the community, or any
other factors weighing in favor of release.

                                                   5
